UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7048


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

HOWARD WELSH,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:04-cr-00148-RBS-TEM-1)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Welsh, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant  United States  Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Howard       Welsh    appeals    the   district    court’s        order

denying his motion for clarification and modification of his

restitution judgment.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the     district     court.        United    States     v.     Welsh,     No.

2:04-cr-00148-RBS-TEM-1 (E.D. Va. July 19, 2011).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials   before    the    court    and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2